DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The teaching reference Tatsuya has not been argued and remains applicable in its teach for the use of a fluid bearing in reciprocating/rotating cylinder devices.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2022 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saffir (US 3108781).
Saffir discloses:
1. (Currently Amended) A cylinder device comprising: a cylinder body (10); and a shaft member (15) supported in the cylinder body, wherein the cylinder body is provided with rotation ports (see annotated Saffir Fig. 1’) that communicate with an outer circumferential surface around the shaft member and rotate the shaft member based on a supply and discharge of a fluid, and wherein the rotation ports comprise a supply port for supplying the fluid, and an exhaust port for discharging the fluid, and wherein the supply port and the exhaust port are communicably connected to each other around the shaft member within the cylinder body (see annotated Saffir Fig. 1’, all limitations are annotated or apparent from the Figure).  

    PNG
    media_image1.png
    519
    970
    media_image1.png
    Greyscale


3. (Previously Presented) The cylinder device according to claim 1, wherein the shaft member is supported to be capable of stroke (Col. 2 lines 5-7).  

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(1)(1) as being anticipated by Smith (US 1846817).
Smith discloses
1. (Currently Amended) A cylinder device comprising: a cylinder body (B); and a shaft member (F) supported in the cylinder body, wherein the cylinder body is provided with rotation ports (10) that communicate with an outer circumferential surface around the shaft member and rotate the shaft member based on a supply and discharge of a fluid, and wherein the rotation ports comprise a supply port for supplying the fluid, and an exhaust port for discharging the fluid, and wherein the supply port and the exhaust port are communicably connected to each other around the shaft member within the cylinder body (as the vanes s rotates, the fluid from supply ports 10 flows to exhaust ports 11 around the shaft rotor ‘f’ through motor chamber ‘g’).  

2. (Currently Amended) The cylinder device according to claim 1, wherein the shaft member includes a rotating portion (see Fig. 3) in which recessed parts and projecting parts are alternately continuous with each other along the outer circumferential surface, and the rotation ports communicate with the rotating portion (projecting parts ‘s’, recessed parts being the surface of rotor ‘f’ are alternately continuous with each other along the outer circumferential surface of rotor ‘f’).  

3. (Previously Presented) The cylinder device according to claim 1, wherein the shaft member is supported to be capable of stroke (Col. 1 lines 32-35, “reciprocatory hammer piston F’).  

4. (Currently Amended) The cylinder device according to claim 3, wherein the shaft member includes a rotating portion (general area of rotor ‘s’) on the outer circumferential surface in a midportion of the shaft (under the broadest reasonable interpretation, a midportion of the shaft encompasses all of the shaft except the furthest ends, therefore the rotor ‘s’ is interpreted to be in a mid-portion of the shaft ‘j’), and stroke ports are provided in the cylinder body on a front side and a rear side of the rotating portion to stroke the shaft member by the supply and discharge of the fluid, the rotation ports communicating with the rotating portion being provided between the stroke ports (see annotated Smith Fig. 1’).  
    PNG
    media_image2.png
    596
    841
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saffir (US 3108781) in view of Tatsuya (JP 2017099068).
	Regarding claim 6, Saffir discloses cylinder device according to claim 1, but does not disclose wherein the shaft member includes a fluid bearing, the shaft member being supported in a state of floating in the cylinder body.   
However, Tatsuya discloses a cylinder device having rotation and linear movement of an output shaft similar to Saffir and the present application and therefore constitutes analogous art. Tatsuya teaches using fluid bearings to support and facilitate movement of the shaft within the cylinder (Tatsuya, [0039],[0040]). Tatsuya also discloses that its teachings are applicable to hydraulic fluid cylinder devices as well as air cylinders (Tatsuya, [0043]). One of ordinary skill in the art would recognize that a benefit to using fluid bearings would be reduced friction between the translating components in the device.
Since the use of fluid bearings to support and facilitate movement of a linearly translating and rotating shaft in a cylinder device is a known technique in the art, and since Saffir Col. 3 lines 2-3 state that it is not concerned with the specific bearings selected,  it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Saffir have the shaft member including a fluid bearing, the shaft member being supported in a state of floating in the cylinder body as taught by Tatsuya. In light of this modification, an embodiment with a combined fluid bearing that reduces friction, with an axial bearing to limit axial movement which also supports the shaft would have been obvious to one of ordinary skill in the art.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Tatsuya (JP 2017099068) cited in the IDS and already included in the file wrapper
Regarding claim 1, Smith discloses the cylinder device according to claim 1, but does not disclose wherein the shaft member includes a fluid bearing, the shaft member being supported in a state of floating in the cylinder body.   
However, Tatsuya discloses a cylinder device having rotation and linear movement of an output shaft similar to Smith and the present application and therefore constitutes analogous art. Tatsuya teaches using fluid bearings to support and facilitate movement of the shaft within the cylinder (Tatsuya, [0039],[0040]). Tatsuya also discloses that its teachings are applicable to hydraulic fluid cylinder devices as well as air cylinders (Tatsuya, [0043]). One of ordinary skill in the art would recognize that a benefit to using fluid bearings would be reduced friction between the translating components in the device.
Since the use of fluid bearings to support and facilitate movement of a linearly translating and rotating shaft in a cylinder device is a known technique in the art, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Smith have the shaft member including a fluid bearing, the shaft member being supported in a state of floating in the cylinder body as taught by Tatsuya.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tucker (US 2406482) discloses a cylinder device that rotates a shaft and has a stroke, with stroke ports and rotation ports.
Tucker (US 2459902) discloses a fluid pressure operated spindle motor that rotates and has a stroke, with both stroke ports and rotation ports

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163. The examiner can normally be reached M & F: 9am-6pm; T-Th: 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        October 20, 2022